Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 9-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record has not antedated or rendered obvious the configuration as claimed with the more active role of the client.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being antedated by United States Patent No.: US 8,281,371 B1 (Chickering et al.)

As Per Claim 1: Chickering et al. teaches: A method of connection parameter awareness in an authenticated link-layer network session, the method comprising:

- sending, by a client to a network access server (NAS), an initiation packet announcing the initiation of an authentication session; establishing, by the client,

	Layer 2 is link layer.

- an authenticated link-layer session with the NAS; receiving, by the client from the NAS, a network policy packet including a network policy defined by one or more connection parameters for the link-layer session; and enforcing, by the client, the network policy.
	(Chickering et al., Column 12, Lines 4-24, “Network access may be provisioned (block 1026). Policy server 140 may provision network access for node 110 through firewall 160. Policy server 140 may send to firewall 160 the network address of a node, such as node 110, along with information about which network resources the node may be allowed to access, e.g., the roles accorded the node or username. 

As Per Claim 5: The rejection of claim 1 is incorporated and further Chickering et al. teaches:
- the client includes an authentication process and at least one application, and wherein enforcing, by the client, the one or more network policies includes: providing, by the client authentication process, the one or more connection parameters to at least one application; and negotiating, by the at least one application, application protocol parameters with another application on a second client.
	(Chickering et al., Column 2, Lines 46-55, “Node 110 may include a mobile telephone, a land-line telephone, a computer, e.g., a desktop or a laptop, or any other type of user or server device. Node 110 may communicate with NAS 130 for the purposes of establishing session 112 with network 120. Session 112 may be a lasting connection between node 110 and network 120 that may, for example, involve the exchange of many packets between node 110 and network 120. Session 112 may include, for example, one or more telephone calls or data access to network 120, including web browsing, email, and client/server applications.”).

As Per Claim 6: The rejection of claim 1 is incorporated and further Chickering et al. teaches:
- the initiation packet and the network policy packet each include a cryptographic seal.

	(Chickering et al., Column 12 Line 59 – Column 13 Line 3, “As shown in FIG. 11, a request for access to network 120 may be received (block 1102). The request may include a layer 3 authentication request. A network connection may be opened between the node and the policy server 140. For example, node 110 may open a TLS or SSL connection to policy server 140 using policy server 140's network address, e.g., IP address. Policy server 140 may establish an encrypted SSL or TLS tunnel for the safe transport of authentication data. Policy server 140 may receive the identity of the node (block 1106). For example, the identity of node 110 may include a username, such as JONES, and/or password, such as IE1916.”).

As Per Claim 7: The rejection of claim 1 is incorporated and further Chickering et al. teaches:
- the network policy is a traffic policy and the one or more connection parameters includes at least one of a bandwidth parameter, a quality-of-service (QoS) parameter, a virtual local area network (VLAN) parameter, and a layer 2 tunneling protocol (L2TP) parameter.
	(Chickering et al., Column 5 Line 66 – Column 6 Line 23, “Layer 2 policy table 346 may include a role field 432 and a VLAN field 436. Layer 2 policy table 346 may include additional, different, or fewer fields than illustrated in FIG. 4. Role field 432 may correspond to the roles used in role field 416. VLAN field 436 may indicate the layer 2 resources, e.g., virtual local-area networks (VLANs), that users or nodes with the corresponding role defined in role field 432 may access. Layer 2 policy table 346 may provide rules for layer 2 authorization.


As Per Claim 8: Claim 8 is substantially a restatement of the method of claim 1 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 12: The rejection of claim 8 is incorporated and further claim 12 is substantially a restatement of the method of claim 5 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 13: The rejection of claim 8 is incorporated and further claim 13 is substantially a restatement of the method of claim 6 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 14: The rejection of claim 8 is incorporated and further claim 14 is substantially a restatement of the method of claim 7 as an apparatus and is rejected under substantially the same reasoning.

As Per Claim 15: Claim 15 is substantially a restatement of the method of claim 1 as a computer program product and is rejected under substantially the same reasoning.

As Per Claim 19: The rejection of claim 15 is incorporated and further claim 19 is substantially a restatement of the method of claim 5 as a computer program product and is rejected under substantially the same reasoning.

As Per Claim 20: The rejection of claim 15 is incorporated and further claim 20 is substantially a restatement of the method of claim 6 as a computer program product and is rejected under substantially the same reasoning.

Additional Prior Art
	United States Patent Application Publication No.: US 2022/0053332 A1 (VENKATACHALAM et al.) and United States Patent Application Publication No.: US 2007/0113284 A1 (O’Rourke et al.) have teachings across an analogous environments with communication on layer 2 and access through a network access server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434